 


109 HR 576 IH: Joint Committee on Agency Rule Review Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 576 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Ney introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend chapter 8 of title 5, United States Code, to establish the Joint Committee on Agency Rule Review. 
 
 
1.Short titleThis Act may be cited as the Joint Committee on Agency Rule Review Act of 2005 or the JCARR Act. 
2.Establishment of a Joint Committee on Agency Rule ReviewSection 802 of title 5, United States Code, is amended by redesignating subsection (g) as subsection (i) and by inserting before subsection (i) the following new subsection: 
 
(h) 
(1)There is established a Joint Committee on Agency Rule Review to be composed of 12 Members of the Senate to be appointed by the majority leader of the Senate and 12 Members of the House of Representatives to be appointed by the Speaker of the House of Representatives. In each instance, not more than 7 Members shall be members of the same political party. 
(2)In carrying out its duties under this chapter, the joint committee, or any duly authorized subcommittee thereof, is authorized to— 
(A)hold such hearings, to sit and act at such places and times within the United States during the sessions, recesses, and adjourned periods of Congress; 
(B)require the attendance of such witnesses and the production of such books, papers, and documents, administer such oaths, take such testimony, procure such printing and binding as it deems necessary; and 
(C)make such rules respecting its organization and procedures as it deems necessary, but no bill shall be reported from the joint committee unless a majority of the committee assent. 
(3)The members of the joint committee who are Members of the Senate shall from time to time report to the Senate, and the members of the joint committee who are Members of the House of Representatives shall from time to time report to the House, by bill or otherwise, their recommendations with respect to matters within the jurisdiction of their respective Houses which are referred to the joint committee or otherwise within the jurisdiction of the joint committee. 
(4)Vacancies in the membership of the joint committee shall not affect the power of the remaining members to execute the functions of the joint committee, and shall be filled in the same manner as in the case of the original selection. The joint committee shall select a chairman and a vice chairman from among its members at the beginning of each Congress. The vice chairman shall act in place of the chairman in the absence of the chairman. The chairmanship shall alternate between the Senate and the House of Representatives with each Congress, and the chairman shall be selected by the Members from that House entitled to the chairmanship. The vice chairman shall be chosen from the House other than that of the chairman by the Members from that House. 
(5)The joint committee may appoint and fix the compensation of such staff as it deems necessary. 
(6) 
(A)Notwithstanding any law, rule, or other authority, there shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for one-half of the expenses of the joint committee. Such payments shall be made on vouchers signed by the chairman or vice chairman of the joint committee who is a Member of the House of Representatives, as the case may be, and approved in the manner directed by the Committee on House Administration of the House of Representatives. Amounts made available under this paragraph shall be expended in accordance with regulations prescribed by the Committee on House Administration of the House of Representatives. 
(B)(To be supplied by the Senate).. 
3.Consideration in the House of Representatives and the Senate 
(a)House of RepresentativesSection 802 of title 5, United States Code, is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f) 
(1)In the House, after the third legislative day after the date on which the joint committee has reported a joint resolution described in subsection (a), it is in order for any Member of the House to move to proceed to consideration of the joint resolution. All points of order against the motion to proceed and against consideration of that motion are waived. The motion is privileged in the House and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the House shall immediately proceed to consideration of the joint resolution without intervening motion (except one motion to adjourn), order, or other business. 
(2) 
(A)In the House, debate shall be confined to the joint resolution and shall not exceed one hour equally divided and controlled by a proponent and an opponent of the joint resolution. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion, except one motion to recommit. A motion to reconsider the vote on passage of the joint resolution shall not be in order.. 
(b)SenateThe first sentence of section 802(d)(1) of title 5, United States Code, is amended by inserting any Member of the Senate to make before a motion to proceed. 
4.Technical and conforming amendments 
(a)Congressional reviewSection 801(a) of title 5, United States Code, is amended— 
(1)in paragraph (1)(A), by striking each House of Congress and inserting the joint committee; 
(2)in paragraph (1)(B), by striking each House of Congress and inserting the joint committee; 
(3)by amending paragraph (1)(C) to read as follows: 
 
(C)Upon receipt of a report submitted under subparagraph (A), the chairman or vice chairman of the joint committee shall provide copies of the report to the chairman and ranking member of each applicable standing committee with jurisdiction under the rules of the House of Representatives or the Senate of the subject matter of the provision of law under which the rule is issued.; 
(4)in paragraph (2)(A), by striking committees of jurisdiction in each House of the Congress and inserting joint committee; 
(5)in paragraph (3)(A)(i), by striking Congress and inserting joint committee; and 
(6)in paragraph (4), by striking Congress and inserting the joint committee. 
(b)Congressional disapproval procedureSection 802 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking Congress the first place it appears and inserting the joint committee; 
(2)by striking subsection (b) and inserting the following new subsection: 
 
(b)For purposes of this section, the term submission or publication date means the later of the date on which— 
(1)the joint committee receives the report submitted under section 801(a)(1); or 
(2)the rule is published in the Federal Register, if so published.; 
(3)in subsection (c), by striking committee to which is referred a joint resolution described in subsection (a) has not reported such and inserting joint committee has not reported a; and 
(4)in subsection (d)(1), by striking committee to which is referred a joint resolution is referred has reported and inserting joint committee and by striking a committee and inserting the joint committee. 
(c)DefinitionsSection 804 of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The term joint committee refers to the Joint Committee on Agency Rule Review.. 
5.Effective dateThis Act and the amendments made by it shall take effect at noon on January 3, 2007. 
 
